Name: COMMISSION REGULATION (EC) No 662/95 of 28 March 1995 amending Regulation (EC) No 1078/94 increasing to 1 800 000 tonnes the quantity of bread-making wheat held by the German intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: trade;  trade policy;  plant product;  Europe
 Date Published: nan

 29 . 3 . 95 PEN Official Journal of the European Communities No L 69/31 COMMISSION REGULATION (EC) No 662/95 of 28 March 1995 amending Regulation (EC) No 1078/94 increasing to 1 800 000 tonnes the quantity of bread-making wheat held by the German intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden, and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (2), as amended by Regulation (EC) No 1 20/94 (3), lays down the procedure and conditions for the disposal of cereals held by the intervention agencies ; Whereas Commission Regulation (EC) No 1078/94 (4), as last amended by Regulation (EC) No 490/95 (5), opened a standing invitation to tender for the export of 1 500 000 tonnes of bread-making wheat held by the German inter ­ vention agency ; whereas, in the communication of 9 March 1995, Germany informed the Commission of the intention of its intervention agency to increase by 300 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of bread-making wheat held by the German intervention agency for which a standing invita ­ tion to tender for export has been opened should be increased to 1 800 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EC) No 1078/94 must therefore be amended ; Article 1 Article 2 of Regulation (EC) No 1078/94 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 1 800 000 tonnes of bread-making wheat to be exported to all third countries . 2 . The regions in which the 1 800 000 tonnes of bread-making wheat are stored are stated in Annex I to this Regulation .' Article 2 Annex I to Regulation (EC) No 1078/94 is replaced by the Annex hereto . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 March 1995 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7 . 1992, p. 21 . (2) OJ No L 191 , 31 . 7. 1993, p. 76. (3 OJ No L 21 , 26. 1 . 1994, p. 1 . (4) OJ No L 120, 11 . 5 . 1994, p . 12. H OJ No L 49, 4 . 3 . 1995, p . 48 . 29. 3 . 95No L 69/32 EN Official Journal of the European Communities ANNEX ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein/Hamburg/ Niedersachsen/Bremen/ Nordrhein-Westfalen 969 117 Hessen/Rheinland-Pfalz/ Baden-WÃ ¼rttemberg/Saarland/Bayern 225 783 Berlin/Brandenburg/ Mecklenburg-Vorpommern 186991 Sachsen/Sachsen-Anhalt/ThÃ ¼ringen 417 953'